Citation Nr: 0433065	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1947. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Additional matter

In a January 2004 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for herniated 
nucleus pulposus at L4-5, postoperative and carpal tunnel 
syndrome of the right wrist.  The RO also denied entitlement 
to service connection for asthma.  To date, the veteran has 
not filed a notice of disagreement as to these decisions.  
Therefore, these issues are not currently in appellate 
status, and accordingly they will not be addressed in this 
remand.


REMAND

Reasons for remand

The veteran seeks service connection for bilateral hearing 
loss.  He contends, in substance, that in-service noise 
exposure, particularly exposure to artillery at Iwo Jima in 
1945, caused current hearing loss.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran was afforded a VA audiology examination in 
January 2003.  Although the examiner opined that the 
veteran's hearing loss is at least as likely as not due, at 
least in part, on his military experience, audiometric 
testing revealed that the veteran does not have bilateral 
hearing loss that currently meets the VA standard set forth 
in 38 C.F.R. § 3.385.  The Board notes that the veteran has 
been awarded service connection for tinnitus as a result of 
military noise exposure.  See the RO rating decision dated 
February 21, 2003 which granted service connection for 
tinnitus and denied service connection for hearing loss.

Thus, there is presented to the Board a somewhat unusual 
situation in which Hickson elements (2) [exposure to acoustic 
trauma in service] and (3) [medical nexus] have been 
satisfied but element (1) [current disability] has not.  

During his personal hearing, the veteran testified that his 
hearing loss has gotten worse since the January 2003 VA 
examination.  Upon review, and in fairness to this elderly 
veteran of the Iwo Jima campaign the Board feels that the 
veteran should be afforded another VA examination.  The 
veteran's representative has specifically requested that 
another audiology examination be conducted.  See the April 
2004 hearing transcript, pages 6-7. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should schedule the veteran for a 
VA audiological examination to determine 
the current severity of any hearing loss.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 500, 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear, and to 
provide speech recognition scores for 
each ear using the Maryland CNC Test.  If 
hearing loss for VA purposes is 
identified, the examiner should render an 
opinion as to whether it is as likely as 
not that such hearing loss is related to 
the veteran's military service, including 
his participation in the Iwo Jima 
campaign in 1945.

2.  VBA should then readjudicate the 
claim on appeal.  If any claim is denied, 
VBA should issue a supplemental statement 
of the case and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




